DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  A certified copy of JP 2018-232124 was filed on 24 January 2020.   

Response to Arguments
Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 08 July 2021. 
Regarding the prior art rejection, Applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 1, 3-11, and 13-20 has been withdrawn.

Reasons for Allowance
Claims 1, 3-11, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has argued that “a tendency specification part configured to specify a tendency of change in the measurement result with respect to a cumulative number of executions of the inspection” is related to the change of the measurement of the state of 

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a probe card management system comprising: 
 wherein the management apparatus comprises: a tendency specification part configured to specify a tendency of change in the measurement result with respect to a cumulative number of executions of the inspection; a threshold specification part configured to specify, for each probe card, a first threshold indicating a threshold for the cumulative number of executions until a lifespan of the probe card expires, based on the tendency of change in the measurement result and the cumulative number of executions, in combination with all other elements of claim 1.

Claims 3-10, 13 and 14 are also allowed as they further limit claim 1.

Regarding claim 11, the prior art of record taken alone or in combination fails to teach a probe card management method used for a probe card management system including a plurality of inspection apparatus configured to inspect an inspection object 
a tendency specification step by the management apparatus of specifying a tendency of change in the measurement result with respect to a cumulative number of executions of the inspection;
a threshold specification step by the management apparatus of specifying, for each probe card, a first threshold indicating a threshold for the cumulative number of executions until a lifespan of the probe card expires, based on the tendency of change in the measurement result and the cumulative number of executions, in combination with all other elements of claim 11.

Claims 15-17 are also allowed as they further limit claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868